                                      Case 20-11604-AJC              Doc 30             Filed 05/09/20     Page 1 of 3
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                        ■   1st                                     Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: CLAIRE ALAVA-NORIEL                              JOINT DEBTOR:                                          CASE NO.: 20-11604-AJC
SS#: xxx-xx- 6784                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                       Included       ■    Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                       Included       ■    Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                      Included       ■    Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $3,100.37             for months    1    to 2     ;

                   2.   $3,207.09             for months    3    to 3     ;

                   3.   $3,248.56             for months    4    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                   NONE     PRO BONO
        Total Fees:                $500.00            Total Paid:                $500.00           Balance Due:             $0.00
        Payable               $0.00          /month (Months 0       to 0 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:


        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Select Portfolio Servicing (POC #3)
              Address: ATTN: Remittance                     Arrearage/ Payoff on Petition Date     $68,571.28
                       Processing
                                                            Regular Payment (Maintain)                     $1,735.32      /month (Months   1   to 60 )
                       POB 65250
                       Salt Lake City, Ut                   Arrears Payment (Cure)                         $1,050.01      /month (Months   1   to 2   )
                       84165-0450
                                                            Arrears Payment (Cure)                         $1,146.06      /month (Months   3   to 60 )
         Last 4 Digits of
LF-31 (rev. 10/3/17)                                                          Page 1 of 3
                                        Case 20-11604-AJC                    Doc 30           Filed 05/09/20          Page 2 of 3
                                                                                 Debtor(s): CLAIRE ALAVA-NORIEL                        Case number: 20-11604-AJC
         Account No.:                       9842
        Other:

         ■   Real Property                                                                 Check one below for Real Property:
                 ■ Principal      Residence                                                 ■     Escrow is included in the regular payments
                       Other Real Property                                                        The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         14720 NE 9th Ave, Miami FL 33161

             Personal Property/Vehicle
         Description of Collateral: HOMESTEAD
             B. VALUATION OF COLLATERAL:                             ■   NONE
             C. LIEN AVOIDANCE                     ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                 ■   NONE
             B. INTERNAL REVENUE SERVICE:                            ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                              ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay               $5.00              /month (Months    1       to 3 )
                       Pay         $42.32              /month (Months    4       to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.      ■     If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                         ■   NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                                 NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.        NON-STANDARD PLAN PROVISIONS                            ■   NONE




LF-31 (rev. 10/3/17)                                                                Page 2 of 3
                                Case 20-11604-AJC               Doc 30          Filed 05/09/20   Page 3 of 3
                                                                   Debtor(s): CLAIRE ALAVA-NORIEL              Case number: 20-11604-AJC


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 / CLAIRE ALAVA-NORIEL                  Debtor    May 9, 2020                                           Joint Debtor
  CLAIRE ALAVA-NORIEL                                    Date                                                                Date



  OFER SHMUCHER                              May 9, 2020
   Attorney with permission to sign on                 Date
            Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
